DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, and Species A, inclusive of claims 1-6 and 9-14 in the reply filed on May 18, 2022 is acknowledged.  The traversal is on the ground(s) that the identified Groups contain overlapping subject matter and, separately, would not pose a search burden.  This is not found persuasive because of the distinctions pointed out in the Restriction Requirement.  It is not the similarities, pointed out by Applicant, that form the basis for the Restriction Requirement, but the differences, which have not been acknowledged.  It is also noted that Applicant has elected the method of making parts over the product/parts themselves.  If the parts were found to be allowable, the method of making such an allowable product would likewise be considered inventive.  However, as the products may be made according to distinct processes, the same cannot be said if the elected process is found to be allowable.  Structurally, any additively manufactured product could be said to have the first layer as a “standardized blank,” thus satisfying the requirements of claim 16, noting that the disclosed recesses of a baseplate do not impact the structure of the claimed part (the claimed product is not considered to be limited to the particular process of making said product).  There is no indication that if Group I were to be found allowable, Group II would also be allowable.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 8, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 18, 2022.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the insert" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staal et al (WO 2017/051029; note that citations below are made with respect to US 2020/0238615, which is a US equivalent of the international publication).  
Regarding claims 1 and 9, Staal teaches an additive manufacturing device and system (title), wherein a product 201 may be additively manufactured upon build surface 260of a separable or separate modular build platform unit 210 (Fig. 4).  As can be seen from the Figures (e.g., Fig. 4), Staal shows that the modular build platform units 210, which constitute the instantly claimed standardized blank, are to be placed into securing element 230 of the carrier platform 220, which constitutes the instantly claimed baseplate.  While the securing means are not considered to be strictly limited, it can be seen that in Figure 4, the securing element 230 includes a recess in the carrier platform element 240.  After desired completion of the product 201, the product 201 and separable build platform unit 210 are removed together from said recess.  Whether the build platform unit is a “feature of the part,” as instantly claimed, is considered to be a matter of intended use.  Structurally, and prior to separation of the product 201 from the build platform unit 210, such conjoined parts are considered to be identical to the instantly claimed standardized blank with the applied material thereon.  Regardless, Staal does teach an embodiment wherein the additively manufactured product may be used as a tool for a given function including the build platform (par. 54).  In such an embodiment, the build platform is considered to be a feature part of the product.  Further regarding claim 9, it can be seen from the Figures (e.g., Fig. 1), that a plurality of build platforms may be utilized to make a plurality of parts simultaneously, if so desired.  
While Staal does not teach all features in a single embodiment, it would have been obvious to one of ordinary in the art before the filing of the claimed invention to select and combine the features taught by Staal in a single embodiment.  For instance, while Staal does not expressly teach that the build platform must be a feature part of the product, the fact that Staal teaches this as an option renders use of said option in an embodiment prima facie obvious.  
Regarding claims 2, 3, and 12 and further regarding claim 1, the teachings of Staal are not particularly limited to any one type of additive manufacturing, but instead are considered to encompass all conventionally known techniques that are reasonably compatible with the system taught by Staal.  Staal teaches that the additive manufacturing device may be, for example, a top-projection based 3D printer system, a bottom-projection based 3D printer system, another 3D printing system, a laser sintering system, a protrusion system, an extrusion-based 3D printer system, a 3D bio-printing or bio-plotting system, a fused deposition modelling system, a material jetting system, a 2 photon printing system, a 3D lamination printer, an aerosol 3D printing system, a heat sintering system, a sugar crystal fusion 3D printer, or any other suitable additive manufacturing system (par. 85).  Further regarding claims 1 and 3, these processes are inclusive of those which would result in the product being mechanically and/or chemically secured to the build platform, for example if the layers are formed via melting or sintering of metallic powders.  
Claim 4 is considered to be directed toward the passive heat management of the standardized blank.  As the material is not particularly limited in claim 4, any material would necessarily “manage” heat during the build process.  
Regarding claim 5, Staal teaches that securing elements may be used to attach the build platform to the carrier platform (par. 31).  Regarding claims 6 and 14, while Staal does not expressly teach the use of an interference fit, such conventional means would have been prima facie obvious in light of the fact that Staal teaches general securing means may be utilized.  
Regarding claim 10, there is no requirement that the products of Staal must all be the same shape.  Final design of each printed component is considered to be an obvious matter of design choice.  Further, Staal expressly teaches that the while the products may be the same, different products may be manufactured at the same time, also of different sizes (par. 89).  
Regarding claim 11, while the shapes of the build platforms of Staal are not considered to be particularly limited or identical, Figure 1, for example, shows that the plurality of build platforms are of the same general shape.  
Claim 13 is considered to be directed toward the passive heat management of the standardized blank.  As the material is not particularly limited in claim 13, any material would necessarily “manage” heat during the build process.  Note that one of ordinary skill would be self-motivated to utilize a build platform material that is compatible with the particular additive manufacturing process selected.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732